DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed in applicant’s response after final action filed 09/13/2021.

Claims 1-5 and 7-19 are pending and being examined.

Claims 1-5 and 7-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to “sending the alkaline capture solution to a series of electrolyzers in a CO2-rich path, wherein each electrolyzer raises the acidity of the input CO2-rich solution to produce an acidified CO2-rich solution…sending the CO2-poor solution to the series of electrolyzers in a return path, wherein each electrolyzer raises the alkalinity of the return CO2-poor solution to produce a basified CO2-poor solution, wherein a different in pH between the CO2-rich solution and the CO2-poor solution within each electrolyzer is less than 3”.
Hatton et al. (US 2018/0028962 A1) is considered to be the closest prior art.
Hatton teaches a method for capturing CO2 (Hatton, abstract).  Hatton teaches the method comprises flowing a feed gas comprising CO2 through a column with comprises an ionic liquid comprising primary functional amine cation species and absorbing CO2 via association with the amine cation to form an amine cation-CO2 complex; the result complex is provided to an anode container containing anode and upon application of an electrical potential to anode ions form and react with the CO2-cation complex, causing CO2 to be released and a copper-cation complex to form; this ionic liquid can be provided via flash tank (to allow release and collection of CO2 gas) to cathode container comprising cathode; the ionic liquid containing CO2-cation complex may be flown to flash tank wherein the CO2 rich gas may be collected followed by flowing the ionic liquid to cathode container (Hatton, [0066] and Fig. 5).
Hatton does not teach nor render obvious sending the alkaline capture solution to a series of electrolyzers in a CO2-rich path, wherein each electrolyzer raises the acidity of the input CO2-rich solution to produce an acidified CO2-rich solution and sending the CO2-poor solution to the series of electrolyzers in a return path, wherein each electrolyzer raises the alkalinity of the return CO2-poor solution to produce a basified CO2-poor solution, wherein a different in pH between the CO2-rich solution and the CO2-poor solution within each electrolyzer is less than 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734